Exhibit 10.19.10

2015 DECLARATION OF AMENDMENT TO THE
OLD DOMINION FREIGHT LINE, INC.
PHANTOM STOCK PLAN


This 2015 Declaration of Amendment to the Old Dominion Freight Line, Inc.
Phantom Stock Plan (“Plan”) is made and entered into by Old Dominion Freight
Line, Inc. (“Company”). Defined terms used in the Plan, effective May 16, 2005
and as restated effective January 1, 2009 and further amended effective May 18,
2009 and May 17, 2011, shall have the same meaning therein as herein.
 
RECITALS


WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 9.1 of the Plan to clarify Plan provisions related to domestic relations
orders under Section 414(p) of the Internal Revenue Code; and


WHEREAS, the Company desires to evidence these changes by this Declaration of
Amendment.


NOW, THEREFORE, IT IS DECLARED that upon approval of this Declaration of
Amendment by the Board of Directors on January 29, 2015, the Plan shall be and
hereby is amended as follows:


1.Section 9.1 is amended and restated in its entirety to read as follows:


9.1    Assignment and Transfer. Except as may be necessary to fulfill a domestic
relations order within the meaning of Code Section 414(p)(1)(B), Awards shall
not be transferable other than by will or the laws of descent and distribution
and may be realized, during the lifetime of the Participant, only by the
Participant or by his or her guardian or legal representative. No Award or
interest or right therein shall be liable for the debts, contracts, or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment, or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment,
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence. The
Administrator may accelerate the time or schedule of payment from the Plan in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ii) to the extent
necessary to fulfill the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)); provided, however, that any such distribution may be made
only to the extent an Award is vested.


2.
Except as set forth herein, the Plan shall be unchanged and shall remain in full
force and effect.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Declaration of Amendment is executed by the Company.


OLD DOMINION FREIGHT LINE, INC.




By: /s/ David S. Congdon            
David S. Congdon, President and Chief
Executive Officer


ATTEST:




/s/ Ross H. Parr            
Ross H. Parr
Vice President – Legal Affairs, General Counsel and Secretary


(Corporate Seal)





2

